     Case 1:20-cv-00074-DAD-GSA Document 28 Filed 08/31/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DAVID NATHANIEL ROBERTS,                           No. 1:20-cv-00074-DAD-GSA (PC)
12                       Plaintiff,
13          v.                                          ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DISMISSING
14   K. SINGH, et al.,                                  ACTION
15                       Defendants.                    (Doc. No. 25)
16

17

18          Plaintiff David Nathaniel Roberts is a state prisoner proceeding pro se and in forma

19   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a

20   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On March 25, 2021, the assigned magistrate judge screened plaintiff’s complaint pursuant

22   to 28 U.S.C. § 1915A and determined that plaintiff stated a cognizable claim against defendant

23   C/O Singh for use of excessive force in violation of the Eighth Amendment but failed to state any

24   other cognizable claim for relief. (Doc. No. 23.) Plaintiff was granted leave to file a first

25   amended complaint attempting to cure the deficiencies identified by the magistrate judge within

26   thirty (30) days after service of that screening order. (Id. at 9.) Plaintiff was warned that his

27   failure to file a first amended complaint or to notify the court of his willingness to proceed only

28   on the claim found to be cognizable in the screening order would result in a recommendation that
                                                       1
     Case 1:20-cv-00074-DAD-GSA Document 28 Filed 08/31/21 Page 2 of 2


 1   this action be dismissed. (Id.) To date, plaintiff has not filed an amended complaint or a notice

 2   of his willingness to proceed only on the claim found to be cognizable, and the time in which to

 3   do so has passed.

 4          Accordingly, on May 17, 2021, the magistrate judge issued findings and recommendations

 5   recommending that this action be dismissed due to plaintiff’s failure to obey a court order. (Doc.

 6   No. 25.) The pending findings and recommendations were served on plaintiff and contained

 7   notice that any objections thereto were to be filed within fourteen (14) days after service. (Id. at

 8   11.) On June 21, 2021, plaintiff filed a request for an extension of time in which to file objections

 9   to the pending findings and recommendations. (Doc. No. 26.) The court granted plaintiff’s

10   request and extended the filing deadline to July 26, 2021. (Doc. No. 27.) Nonetheless, to date, no

11   objections to the findings and recommendations have been filed and the time in which to do so

12   has now passed.

13          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

14   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

15   findings and recommendations are supported by the record and by proper analysis.

16          Accordingly,

17          1.      The findings and recommendations issued on May 17, 2021 (Doc No. 25) are

18                  adopted in full;

19          2.      This action is dismissed, without prejudice, due to plaintiff’s failure to obey a

20                  court order; and
21          3.      The Clerk of the Court is directed to close this case.

22   IT IS SO ORDERED.
23
        Dated:     August 31, 2021
24                                                         UNITED STATES DISTRICT JUDGE

25

26
27

28
                                                       2
